Citation Nr: 1113719	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-39 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for laceration, right thigh.

2.  Entitlement to service connection for residuals of right thigh laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in January 2011.  A copy of the transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The RO denied service connection for laceration, right thigh, in a July 2003 rating decision.  The Veteran did not appeal that decision, and it is final.

2.  The new evidence received subsequent to July 2003 in support of the Veteran's claim for service connection for laceration, right thigh, is material.

3.  The Veteran has a scar on his right thigh.

4.  The evidence of record raises a reasonable doubt the Veteran incurred a laceration to the right thigh during service, and that the scar on his right thigh is a result thereof.



CONCLUSIONS OF LAW

1.  The July 2003 RO rating decision that denied service connection for laceration, right thigh, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has been received, and the Veteran's claim for service connection for laceration, right thigh, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A scar on the right thigh, which is the residual of a laceration, was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran's claim for service connection for a laceration on the right thigh was last denied by the RO in a rating decision issued in July 2003.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, July 2003 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the July 2003 rating decision, the RO denied service connection for "laceration, right thigh" on the bases that the evidence failed to establish that the claimed condition existed and that it was incurred in service.  Consequently, for new evidence to be material, it must relate to these elements of a claim for service connection and raise a reasonable possibility of substantiating the claim.

The Board notes that the only new evidence received since July 2003 is the Veteran's testimony at the Travel Board hearing held in January 2011.  At his hearing, the Veteran testified that he received a laceration on the right thigh when he was attacked in his room by a fellow soldier with a switch blade in August 1972.  He testified that this wound needed immediate medical attention and that it required 75 stitches.  He stated that he has scar on his right thigh and related this scar to this incident in service, saying he has had the scar ever since his injury in August 1872.  He also stated that an August 30, 1972, treatment note in his service treatment records that indicates he had stitches removed is related to the laceration of the right thigh.  In addition, at this hearing, the Veteran's representative stated that the Veteran showed him the scar and they measured it in his office to be four inches long.  The Veteran also showed the scar to the undersigned Veterans Law Judge, who noted for the record that there is a scar there.  

The Board finds this evidence to be material as it goes to both the presence of a current disability and its incurrence in service.  When considered with the remainder of the evidence of record, this evidence raises a reasonable possibility of substantiating the Veteran's claim.  Consequently, the Board finds that new and material evidence has been received, and the Veteran's claim for service connection for laceration, right thigh, is reopened.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board initially notes that the Veteran has not submitted any medical evidence in support of his claim.  As discussed above, the Veteran testified at the January 2011 hearing that he received a laceration wound to the right thigh in service in August 1972 and that he has had a scar on his right thigh ever since.  The presence of a scar on the right thigh was visually confirmed by both the Veteran's representative and the undersigned Veterans Law Judge at the January 2011 hearing.  Consequently, the Board finds that the evidence establishes the presence of a current disability in the form of a scar on the right thigh.

The Veteran also testified that the service treatment records show that he had stitches removed and that this was related to the laceration to the right thigh.  The Board notes that the service treatment records contain a note dated August 30, 1972, that states:  "removed sutures, wound healed well."  This note does not indicate where the wound was or the cause of the wound.  The report of the Veteran's separation examination in March 1973 fails to indicate a finding of a scar on the right thigh.  There is no Report of Medical History.  

Despite the service treatment records failure to note specific treatment for a laceration to the right thigh, when combined with the Veteran's testimony, the Board finds the evidence is sufficient to raise a reasonable doubt as to whether the scar on his right thigh was incurred in service as a residual of a laceration wound.  The Veteran's testimony alone is competent evidence of the incurrence of an injury in service and of a continuity of the scar since service because such can be observed and described by a lay person.  The Board also finds that the Veteran's testimony is credible.  The Board acknowledges that the service treatment records do not directly show treatment for a laceration wound to the right thigh.  Furthermore, the separation examination report from March 1973 does not demonstrate a finding of a scar on the right thigh.  However, a Report of Medical History is not of record so it is not possible to say that the Veteran did not report the injury to his right thigh at the time of his separation examination.  As a consequence, the Board must find that the lack of in-service evidence merely raises a reasonable doubt but does not completely discredit the Veteran's testimony of an injury in service and the continuity of residuals thereof since service.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Consequently, the Board finds that the evidence is at least in equipoise and raises a reasonable doubt that the current scar on the Veteran's right thigh is the result of a laceration thereto incurred in service.  As reasonable doubt is resolved in favor of the Veteran, the Board finds that service connection for a scar on the right thigh, residual of laceration, is warranted.


ORDER

New and material evidence having been received, the Veteran's claim for service connection for laceration, right thigh, is reopened.

Entitlement to service connection for scar, right thigh, residual of laceration, is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


